***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-11-0000342
                                                              08-JAN-2014
                                                              10:49 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


        THEODORE K. BLAKE, Petitioner/Plaintiff-Appellant,

                                    vs.

      COUNTY OF KAUA#I PLANNING COMMISSION; COUNTY OF KAUA#I
   PLANNING DEPARTMENT; IAN COSTA, in his official capacity as
  Planning Director; DEPARTMENT OF LAND AND NATURAL RESOURCES;
 WILLIAM J. AILA, JR., in his official capacity as chair of the
    Department of Land and Natural Resources; and STACEY T.J.
     WONG, as Successor Trustee of the Eric A. Knudsen Trust,
                 Respondents/Defendants-Appellees.


                             SCWC-11-0000342

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000342; CIV. NO. 09-1-0069)

                             JANUARY 8, 2014

     RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND POLLACK JJ.;
      WITH ACOBA, J., CONCURRING AND DISSENTING SEPARATELY

        AMENDED OPINION OF THE COURT BY RECKTENWALD, C.J.

           This case involves a challenge to the County of Kaua#i

Planning Commission’s approval of a subdivision application for

the Eric A. Knudsen Trust’s development of land in Kôloa, Kaua#i.
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


One of the challenged aspects of the proposed subdivision was the

need for the Knudsen Trust to breach a historic road (Hapa Road)

and its adjacent rock wall to provide access into the

subdivision.    During the Planning Commission’s consideration of

the Knudsen Trust’s subdivision application, all the parties

assumed that Hapa Road belonged to the County of Kaua#i.             The

Planning Commission eventually approved the Knudsen Trust’s

subdivision application.

            Theodore K. Blake filed a civil complaint asserting six

claims against the Defendants,1 including, inter alia, alleged

failure of the Defendants to follow the proper environmental and

historic review processes, violations of Native Hawaiian rights,

and breaches of the public trust.          Blake subsequently amended his

complaint in part because he discovered that Hapa Road belonged

to the State of Hawai#i and not the County.          In his amended

complaint, Blake also asserted two additional claims of

negligence and public nuisance against the Knudsen Trust for

allegedly breaching Hapa Road and its adjacent rock wall.

            On a motion for summary judgment brought by the State

Defendants, the circuit court determined that, because the State

had not given its approval to breach Hapa Road, the issues raised


      1
            State of Hawai#i Department of Land and Natural Resources (DLNR)
chair William J. Aila, Jr., was automatically substituted as a respondent/
defendant-appellee in place of former DLNR chair Laura Thielen, who was sued
in her official capacity. Hawai#i Rules of Appellate Procedure (HRAP) Rule
43(c)(1) (2012). Thus, the respondents/defendants-appellees are the Planning
Commission, County of Kaua#i Planning Department, Ian Costa in his official
capacity as planning director, DLNR, Aila in his official capacity as chair of
the DLNR, and the Knudsen Trust (collectively, Defendants).

                                     -2-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


in Blake’s complaint were not ripe, and therefore dismissed the

claims for lack of subject matter jurisdiction.2            The circuit

court also indicated that even though Blake may have had claims

that were ripe and severable, in the interest of judicial

economy, it had the discretion to dismiss those claims as well.

The Intermediate Court of Appeals affirmed the circuit court’s

order.

           In his application, Blake argues that all eight of his

claims were ripe for adjudication.        We agree.    First, we hold

that the Planning Commission’s final approval of Knudsen’s

subdivision application constituted “final agency action” for

purposes of ripeness.     Based on this conclusion, we hold that the

allegations in Counts 1-5 were ripe because they will not be

affected by the BLNR’s decision regarding Hapa Road, and that

Count 6 is ripe because it requires no further factual

development for purposes of ripeness.         We also hold that the

conduct alleged in Counts 7 and 8 has already occurred and

therefore those claims are ripe.        Lastly, we conclude that the

circuit court erred in dismissing claims on the basis of judicial

economy.   Accordingly, we vacate the circuit court’s final

judgment and the ICA’s judgment on appeal, and remand the case to

the circuit court for further proceedings.




     2
           The Honorable Randal G.B. Valenciano presided.

                                    -3-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                              I.   Background

            The following factual background is taken from the

record on appeal.

A.    Village at Po#ipû Development

            On April 9, 2003, the Knudsen Trust filed an

application with the Planning Commission to subdivide

approximately 208 acres of land it owned in Kôloa, Kaua#i, to

implement Phase I of its planned residential community

development, the Village at Po#ipû (hereinafter referred to as

“the development”).      The development consisted of approximately

twenty acres of land bordered on the west by Hapa Road.3

            A copy of the Knudsen Trust’s application was sent to

the DLNR’s State Historic Preservation Division (SHPD).             SHPD

issued a letter to Planning Director Costa recommending that

conditions be attached to the Village at Po#ipû project,

including, inter alia: conducting an archaeological inventory

survey of the parcels of land in the application, submitting a

report to SHPD for review and approval, and developing detailed

mitigation plans if significant historic sites are recommended

for mitigation.

            The Planning Commission subsequently granted tentative

subdivision approval for the development project.            To obtain




      3
            As discussed further infra, Hapa Road is a “significant historic
site” that is afforded protections under the State’s historic preservation
laws.

                                     -4-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


final approval, the Knudsen Trust was required to comply with the

requirements set forth by SHPD.

           SHPD later received the “Interim Protection Plan” for

the development, which identified numerous significant historic

sites located in the vicinity of the development.           One of the

sites identified in the Interim Protection Plan was Hapa Road:

“Hapa road is a single lane unpaved road connecting Kôloa Town to

the beach road (Po#ipû).     The road is marked by a stacked boulder

wall on both sides.”4

           The Interim Protection Plan called for “an orange

colored plastic barricade fencing” along the east side of Hapa

Road and the rock wall “during all construction and landscaping

activities in the vicinity.”       The Interim Protection Plan also

provided, “At no time shall any construction work take place

within the buffer zone.”

           In a March 30, 2005 letter, SHPD Administrator Melanie

Chinen “concur[red]” with the Interim Protection Plan.


     4
           The Interim Protection Plan further stated:

                 A brief inspection of historic maps gives some
           insight into the history and age of Hapa Road and its
           associated walls. Hapa Road is at least 100 years
           old. It appears on the Monsarrat Map of 1891. The
           road probably dates back to the 1850s when the
           Catholic Church was built makai of Kôloa Town on the
           west side of the road and probably predated this
           period as a mauka/makai trail. The road shows on all
           maps postdating 1891, including sugar field maps at
           the Kôloa Sugar Company. Because the rocky lands on
           either side of the road were used for cattle grazing,
           the walls were necessitated as pasture boundaries and
           to allow driving of cattle along the road during the
           early part of this century.



                                    -5-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            In November 2006, the Knudsen Trust completed a final

environmental impact statement (Final EIS) for its Village at

Po#ipû development.     The Final EIS discussed Hapa Road:
            A portion of Hapa Road will be improved as a
            pedestrian and bicycle path as mandated by the County
            of Kaua#i. The historic rock walls will be preserved
            in place where they are in good condition and restored
            where they have collapsed or have been damaged by
            stone robbing.


            The State Land Use Commission approved the Final EIS

that same month.

            In a January 8, 2009 letter, SHPD’s administrator

noted:
            We have reviewed the Draft Archaeological Data
            Recovery Plan for an Approximately 60 ft Wide Portion
            of Hapa Road, SIHP # 50-30-10-0992, Koloa Ahupuaa,
            Koloa District, Kauai.[5] The breach of Hapa road
            will have an effect, with agreed upon mitigation, on a
            significant historic site. In order to mitigate the
            effect we have requested, and the Trust has agreed to
            restore 2,000 Linear Feet of the west side of the Hapa
            Road Rock wall beginning at the railroad berm and
            heading north to roughly match the eastern rock wall
            at each corresponding point. This work is to be
            completed by January 8, 2029.

            At a January 13, 2009 meeting, the Planning Commission

granted final subdivision approval of the development.



      5
            A subsequent, Final Archaeological Data Recovery Plan called for
creating an approximately 60 foot wide breach of Hapa Road by manually
deconstructing the rock walls adjacent to Hapa Road, to allow for access to
the proposed subdivision. The purpose of the Data Recovery Plan was to
adequately mitigate the proposed impact to Hapa Road and to satisfy the
regulations of SHPD. The Data Recovery Plan noted,

            [t]he SHPD concurrence on the breaching and
            reconstruction of the wall segments detailed above is
            contingent upon a commitment by Knudsen Trust to
            reconstruct 2,000 linear feet of the western wall of
            Hapa Road to roughly match the dimensions of the wall
            on the adjacent east side of the road beginning at the
            railroad berm and going north.


                                     -6-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


B.    Circuit Court Proceedings

            Blake timely filed a complaint against the Defendants.

In his complaint, Blake asserted six counts: (1) that the

Defendants failed to fulfill the obligations imposed upon them by

the public trust doctrine (Count 1); (2) that the County

Defendants failed to “thoroughly investigate and protect Native

Hawaiian rights” when they considered the Knudsen Trust’s

application (Count 2); (3) that the Defendants failed to comply

with the requirements of Hawai#i Administrative Rules (HAR)

chapter 13-284, the rules governing procedures for historic

preservation review to comment on projects subject to Hawai#i

Revised Statutes (HRS) chapter 6E (Count 3); (4) that the

subdivision approval and construction, based upon an improper and

incomplete historic preservation review process, threatened to

cause irreparable injury to burial sites and other historic sites

(Count 4); (5) that because the Knudsen Trust’s land is located

within the State’s coastal zone management area, the Planning

Commission was obligated to give “full consideration of historic

and cultural values prior to decisionmaking[,]” including

consideration of the objectives of HRS chapter 205A, the Coastal

Zone Management Act (CZMA), such as the protection, preservation,

and restoration of historic and prehistoric resources in the

coastal zone management area that are significant to Hawaiian

history and culture (Count 5); (6) that the Knudsen Trust would

breach a part of Hapa Road to allow vehicular traffic into its


                                     -7-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


development; the impact of this breach, Blake argued, was not

addressed in the Final EIS, even though the breach of Hapa Road

was a “significant change in scope and use and is, as such, a

different action for which a supplemental [EIS] is required”

(Count 6).

             Blake subsequently filed a motion to amend his

complaint.     In his memorandum in support of his motion to amend

his complaint, Blake stated that, contrary to all the parties’

assumption, Hapa Road was owned by the State and not the County

of Kaua#i.    On August 20, 2009, Blake filed a first amended

complaint.     In his first amended complaint, Blake reasserted his

previous six counts, alleged that “Hapa Trail is owned by the

State of Hawai#i,” and added two additional counts: Count 7

alleged that the Knudsen Trust caused a public nuisance in

altering Hapa Road without appropriate government authorization;

and Count 8 alleged that the Knudsen Trust was negligent when it

altered Hapa Road without appropriate government authorization.

             The parties filed numerous motions for summary judgment

and joinders.     Relevant to this appeal, Blake filed a motion for

partial summary judgment on Counts 1-6 of his first amended

complaint.

             The State Defendants filed a motion for summary

judgment as to all counts of Blake’s first amended complaint.               In

its memorandum in support of its motion, the State Defendants

argued, inter alia, that Blake’s claims were not ripe because the


                                    -8-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Knudsen Trust was “prohibited from going forward on [the

development] until such time as [it] receives approval from the

[BLNR] for an easement across Hapa Road.”          The State Defendants

asserted that Blake failed to satisfy the two-pronged test for

ripeness because final agency action was needed for the

development to go forward.6

            The circuit court held a hearing on the various

motions, but continued the hearing and requested supplemental

briefing on the issue of the court’s subject matter jurisdiction.

The parties filed supplemental memoranda on the issue of ripeness

and subject matter jurisdiction.

            Following a continued hearing, the circuit court filed

its order granting the State Defendants’ motion for summary

judgment.    The circuit court determined:
                  Ripeness is an issue of subject matter
            jurisdiction. In determining whether a particular
            case is ripe the court must look at the facts as they
            exist today. The courts have developed a two part
            test to determine if a matter is ripe. The two prongs
            of the test are the fitness of the issues for judicial
            decision and the hardship to the parties of
            withholding court consideration. Both prongs must be
            present. The fitness element requires that the issue



      6
            This court has set forth the following test for ripeness:

            The ripeness inquiry has two prongs: the fitness of
            the issues for judicial decision and the hardship to
            the parties of withholding court consideration. The
            fitness element requires that the issue be primarily
            legal, need no further factual development, and
            involve a final agency action. To meet the hardship
            requirement, a party must show that withholding
            judicial review would result in direct and immediate
            hardship and would entail more than possible financial
            loss.

Office of Hawaiian Affairs v. Hous. and Cmty. Dev. Corp. of Hawai#i, 121
Hawai#i 324, 336, 219 P.3d 1111, 1123 (2009) (citation omitted).

                               -9-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            be primarily legal, need no further factual
            development, and involve a final agency action.

                  This [c]ourt finds that Hapa Road, also known as
            Hapa Trail, is owned by the State of Hawaii. The
            subdivision plan submitted by [the Knudsen Trust] to
            [the Planning Commission], which is the subject of
            this lawsuit, required access across Hapa Road. This
            [c]ourt further finds that there has been no final
            agency action as state agency action giving permission
            for the use and breach of Hapa Road has not been
            taken. This matter is not ripe and this [c]ourt lacks
            subject matter jurisdiction. To the degree that there
            may be issues that are severable and ripe, this
            [c]ourt will decline to exercise jurisdiction based on
            considerations of judicial economy. This matter is
            hereby dismissed as to all counts and all parties.

(Citations omitted).

            The circuit court entered its final judgment in favor

of the Defendants and against Blake, and Blake timely filed a

notice of appeal.

B.    ICA Appeal

            In his opening brief, Blake raised two points of error:

(1) that the circuit court erred in granting the State

Defendant’s motion for summary judgment and concluding that the

case was not ripe; and (2) that the circuit court erred in

failing to grant summary judgment in his favor on all counts.

Blake argued the merits of all his claims, and explained how each

claim was ripe for adjudication.         Blake also contended that “even

if one of the counts was not ripe, judicial economy is not served

by dismissing all the other counts.         This is especially true

given the thousands of dollars expended in this case and the

volume of the record.      All the counts that are ripe can be

resolved independent of whatever count may be unripe.”



                                    -10-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           In its answering brief, the County Defendants conceded

that Counts 1-5 were ripe for adjudication, but argued that each

of Blake’s allegations against them (Counts 1-6) were without

merit.

           The State Defendants filed an answering brief and

argued that the case was not ripe inasmuch as there needed to be

further factual development as to what actions would be taken by

the parties, and the State, as owner of Hapa Road, had not taken

final action as to whether to grant or deny an easement across

Hapa Road.   The State Defendants also asserted that the circuit

court correctly dismissed all the other claims in the interest of

judicial economy.    The State Defendants contended that

“[d]eciding less than all of the issues would inevitably lead to

piecemeal litigation.     The circuit court’s decision to dismiss

all claims should be affirmed.”

           The Knudsen Trust filed an answering brief and argued

that Blake’s claims were not ripe because further factual

development is needed and there was no final agency action, and

that Blake’s claims were without merit.

           Blake filed a reply to each of the Defendants’

answering briefs, and reasserted his argument that the issues

were ripe for adjudication and that the ICA should grant summary

judgment in his favor.

           In a memorandum opinion, the ICA determined that the

circuit court did not err in its determination that certain


                                   -11-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


counts were not ripe for adjudication inasmuch as there was no

final agency action.      Blake, 2012 WL 3600347, at **2-4.          In

addition, the ICA concluded that the circuit court did not err in

dismissing all the other claims in the interest of judicial

economy.    Id. at *3.    Although the ICA mentioned Count 6 in its

discussion, it did not expressly state which counts were not ripe

and which counts were dismissed in the interest of judicial

economy.    Id.   The ICA affirmed the circuit court’s final

judgment.

            Blake timely filed his application for writ of

certiorari, and raises the following questions:
            1.    Is this case ripe for adjudication? Related to
                  this question:
                  a.    Is a complaint that seeks to protect
                        historic properties ripe when (a) some
                        damage to historic property has already
                        occurred, (b) provisions of HRS Chapter 6E
                        have already been violated, (c)
                        construction of the project that threatens
                        historic properties has commenced, and (d)
                        more damage is likely to occur?
                  b.    Is final subdivision approval “final
                        agency action”?
                  c.    If a landowner receives final subdivision
                        approval that allows construction that
                        threatens historic property to proceed, is
                        that final subdivision approval
                        sufficiently final for the purposes of
                        ripeness?
                  d.    Does “final agency approval” refer to the
                        agency that gave the approval that is
                        being challenged?
                  e.    Is “final agency approval” different than
                        “final project approval” when a developer
                        must receive approval from multiple
                        agencies?
            2.    Did the Circuit Court have subject matter
                  jurisdiction to consider this case?




                                    -12-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            3.    Should [Blake’s] motions for partial summary
                  judgment have been granted?[7]

            The Defendants filed separate responses to Blake’s

application, and Blake filed replies to each.

                         II.    Standard of Review

            “It is axiomatic that ripeness is an issue of subject

matter jurisdiction.      Whether a court possesses subject matter

jurisdiction is a question of law reviewable de novo.”             Kapuwai

v. City & Cnty. of Honolulu, Dep’t of Parks & Recreation, 121

Hawai#i 33, 39, 211 P.3d 750, 756 (2009) (citation and quotation

marks omitted).

                               III.   Discussion

            The primary issue is whether Blake’s claims against the

Defendants are ripe for adjudication.          In determining whether a

claim is ripe, this court has stated:
            Because ripeness is peculiarly a question of timing,
            the court must look at the facts as they exist today
            in evaluating whether the controversy before us is
            sufficiently concrete to warrant our intervention.
            The ripeness inquiry has two prongs: the fitness of
            the issues for judicial decision and the hardship to
            the parties of withholding court consideration. The
            fitness element requires that the issue be primarily
            legal, need no further factual development, and


       7
             As discussed below, we conclude that Blake’s claims are ripe, but
remand rather than addressing whether Blake is entitled to summary judgment.
We agree with the concurring and dissenting opinion that this court may, in
appropriate circumstances, decide a motion for summary judgment without
remand. However, the claims at issue in the instant case arise out of a
complex set of facts that have not yet been considered by the circuit court.
In these circumstances, we decline to decide whether partial summary judgment
should be entered in favor of either party. See Kaleikini v. Yoshioka, 128
Hawai#i 53, 81, 283 P.3d 60, 88 (2012) (declining to enter judgment in
plaintiff’s favor where plaintiff “sought a wide range of relief in the
circuit court, and the rationale for granting or denying that relief has not
been fully developed[,]” and where “additional information may have become
available since the [defendant’s] motion was decided, and it is not clear what
impact these additional facts may have on the relief [plaintiff] seeks”).

                               -13-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           involve a final agency action. To meet the hardship
           requirement, a party must show that withholding
           judicial review would result in direct and immediate
           hardship and would entail more than possible financial
           loss.

Office of Hawaiian Affairs, 121 Hawai#i at 336, 219 P.3d at 1123

(citation and emphasis omitted).

           Blake asserted eight counts in his Amended Complaint:

(1) the State and County Defendants failed to fulfill their

public trust obligations in considering the Knudsen Trust’s

development proposal; (2) the Defendants failed to investigate

and protect Native Hawaiian rights; (3) the Defendants failed to

comply with HAR chapter 13-284; (4) the Defendants irreparably

injured historic sites, including burial sites; (5) the

Defendants failed to comply with the objectives, policies, and

guidelines of the Coastal Zone Management Act; (6) the Defendants

failed to submit or require a supplemental EIS for the proposed

breach of Hapa Trail; (7) the Knudsen Trust caused a public

nuisance by failing to preserve and by altering Hapa Road without

appropriate government authorization; and (8) the Knudsen Trust

was negligent in failing to preserve the Hapa Road and its

adjacent walls.

           In its order granting the State Defendants’ motion for

summary judgment, the circuit court determined, in relevant part:
           This [c]ourt further finds that there has been no
           final agency action as state agency action giving
           permission for the use and breach of Hapa Road has not
           been taken. This matter is not ripe and this [c]ourt
           lacks subject matter jurisdiction. To the degree that
           there may be issues that are severable and ripe, this
           [c]ourt will decline to exercise jurisdiction based on



                                   -14-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            considerations of judicial economy. This matter is
            hereby dismissed as to all counts and all parties.

(Emphasis added).

            On appeal, the ICA determined that the circuit court

“correctly concluded that it did not have subject matter

jurisdiction over this case” and that the circuit court did not

err in dismissing “all other claims” in the interest of judicial

economy.    Blake, 2012 WL 3600347, at *3 (emphasis added).

            It is unclear from both the circuit court’s order and

the ICA’s memorandum opinion which claims were dismissed based on

judicial economy, and which claims were dismissed as unripe.                 As

discussed below, however, the ICA erred in affirming the circuit

court’s final judgment because all of the claims are ripe for

adjudication.     In any event, the circuit court lacked the

authority to dismiss claims based on judicial economy.

A.    All Counts are ripe for adjudication

            Because the parties’ arguments concerning ripeness

focus on whether final agency action has occurred in this case,

we first address the meaning of “final agency action.”             We then

address Blake’s claims in sequence.

      1.    The Planning Commission’s final approval constituted
            “final agency action” for the purposes of ripeness

            The question of whether a claim involving an agency’s

decision is ripe for adjudication involves a two-pronged

analysis: (1) “that the issue be primarily legal, need no further

factual development, and involve a final agency action”; and (2)


                                    -15-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that “withholding judicial review would result in direct and

immediate hardship and would entail more than possible financial

loss.”8    Office of Hawaiian Affairs, 121 Hawai#i at 336, 219 P.3d

at 1123.

            Blake argues that the circuit court’s conclusion that

“final agency action” has not occurred was “based on the false

premise that ‘final agency action’ is the same thing as ‘final

project approval from all agencies.’”           Blake further contends

that this court has previously determined that there was final

agency action even when there were pending conditions on a final

approval of a permit, and that “[f]inal agency action refers to

the agency’s [sic] whose decision is being challenged - not some

other agency whose approval for a project may also be necessary.”

As explained below, we agree with Blake and hold that the

Planning Commission’s approval constituted “final agency action”

for purposes of ripeness.         Thus, the BLNR’s determination as to

whether it will allow an easement over Hapa Road is not relevant

to our ripeness analysis.

            This court has yet to set forth principles to determine

when an action is a “final agency action” under the

aforementioned two-pronged analysis.           Nevertheless, ICA cases

implicitly addressing the issue are instructive.             See, e.g., Pele


      8
            In their filings   with this court, the Defendants only argue that
Blake’s claims were not ripe   because there was no final agency action and
there was a need for further   factual development. The Defendants do not argue
that Blake failed to satisfy   the hardship requirement of the ripeness
analysis, and therefore, any   arguments to that effect are waived and not
addressed here.

                                      -16-
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Defense Fund v. Puna Geothermal Venture, 8 Haw. App. 203, 204,

797 P.2d 69, 71-72 (1990); Leone v. County of Maui, 128 Hawai#i

183, 284 P.3d 956 (App. 2012).

             In Leone, the appellants, owners of property located

with a Special Management Area (SMA), filed an assessment

application seeking a determination that their proposed use of

their property as a single-family residence was exempt from SMA

permit requirements.       Id. at 188, 284 P.3d at 961.        The Director

of the Department of Planning of the County of Maui rejected the

application.     Id.   Appellants then filed inverse condemnation

claims alleging that Maui County engaged in regulatory takings by

depriving their properties of any economically viable use.               Id.

The circuit court dismissed appellants’ claims as unripe because

the appellants failed to exhaust administrative remedies by not

appealing the Director’s decision to the Planning Commission.

Id. at 189, 284 P.3d at 962.         On appeal, the only issue the ICA

considered was whether the claims were ripe for adjudication.

Id.    Within the context of a regulatory taking and distinguishing

between issues of ripeness and exhaustion of administrative

remedies, the ICA held, inter alia, that “the finality

requirement is concerned with whether the initial decisionmaker

has arrived at a definitive position on the issue that inflicts

an actual, concrete injury.”         Id. at 193, 284 P.3d at 966 (citing

Williamson Cnty. Reg’l Planning Comm’n v. Hamilton Bank of

Johnson City, 473 U.S. 172, 193 (1985)).           The ICA concluded that


                                     -17-
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the Director’s decision to reject the appellants’ application

“satisfied the finality requirement for ripeness by setting forth

a definitive position regarding how [the] County will apply the

regulations at issue to the particular land in question.”               Id.

(emphasis added).

             In Pele Defense Fund v. Puna Geothermal Venture, 8 Haw.

App. 203, 203, 797 P.2d 69, 70 (1990), the ICA addressed whether

the attachment of a condition to a permit would affect the

finality of the decision for purposes of appeal.             The appellants,

Pele Defense Fund and numerous individuals, appealed the Hawai#i

County Planning Commission’s award of a geothermal resource

permit to Puna Geothermal Venture.          Id. at 204-05, 797 P.2d at

70.    The permit contained fifty-one attached conditions,

including Condition 51, which established a Geothermal Asset fund

for the purpose of geothermal impact mitigation efforts, into

which the State of Hawai#i and Puna Geothermal Venture would

contribute funds.      Id. at 206-08, 797 P.2d at 71-72.          The

appellants argued, inter alia, that the “matter [was] not ripe

for appeal, since it [had] not been shown that Condition 51

attached to the permit [could] be fulfilled.”            Id. at 206, 797

P.2d at 71.     The ICA determined that “[a]ppellants’ argument

[was] without merit,” and that “[s]uch conditions do not per se

affect the finality of the approval of the permit for purposes of

appeal.”     Id. at 208-09, 797 P.2d at 72 (emphasis added).            The

ICA reasoned:


                                     -18-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           Condition 51 is similar to many of the other 50
           conditions of the permit in that it is prospective in
           nature. For example, Respondent is required to submit
           status reports pursuant to conditions 4 and 5, submit
           environmental monitoring data under condition 6,
           maintain records in accordance with condition 7, and
           submit copies of approved permits from all applicable
           federal, state, and county agencies before initiating
           construction of the project under condition 25. Such
           conditions do not per se affect the finality of the
           approval of the permit for purposes of appeal.

           Whether or not condition 51’s terms have been complied
           with becomes pertinent when Respondent applies for its
           first building or construction permit. Presumably, it
           will not be able to obtain any permit unless condition
           51 has been met. In that event, condition 25 prevents
           Respondent from commencing any work. Also, if
           condition 51 has not been met, Respondent will be
           required to correct the non-compliance. In the event
           they do not, the Commission is authorized to revoke or
           modify the permit.

Id. at 208-09, 797 P.2d at 72 (citations and footnote omitted).

           Thus, the ICA determined that the challenge to the

Hawai#i County Planning Commission’s approval of a permit could

proceed regardless of Puna Geothermal Venture’s need to obtain

additional approvals from other agencies.

           Although not in the context of ripeness, this court has

addressed an agency’s action, such as granting a permit, even

though there were additional conditions that were necessary

before the applicant could commence the project.           See, e.g.,

Mahuiki v. Planning Comm’n, 65 Haw. 506, 511-14, 654 P.2d 874,

877-79 (1982) (holding that this court had “no difficulty in

concluding the appeal was from a final decision,” even though

there were subsequent decisions yet to be made on the challenged

permit).

           From these cases, it appears that finality for purposes

of ripeness involves a decision of the agency whose “definitive

                                   -19-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


position” on a matter is being challenged, and a decision of that

agency is final for purposes of ripeness even if there are other

approvals or conditions that still need to occur.9            Leone, 128

Hawai#i at 193, 284 P.3d at 966; Pele Defense Fund, 8 Haw. App.

at 209, 797 P.2d at 72; see also Mahuiki, 65 Haw. at 511-14, 654

P.2d at 877-79.

            Applying the foregoing principles to this case, it is

clear that the Planning Commission’s final approval of the

Knudsen Trust’s subdivision application was “final agency action”

for purposes of ripeness.       Here, the Planning Commission granted

“final approval” to the Knudsen Trust on January 13, 2009, which

was months before Blake discovered that Hapa Road was owned by

the State.    Although BLNR would need to grant an easement over

Hapa Road, the pendency of that approval does not “per se affect

the finality of the [Planning Commission’s] approval of the

[subdivision application] for purposes of appeal” because Blake

is challenging the Planning Commission’s action, and not the

action of BLNR.     See Pele Defense Fund, 8 Haw. App. at 209, 797

P.2d at 72.    The Planning Commission’s final approval also


      9
            This rule appears to be consistent with other jurisdictions.
Generally, other jurisdictions have determined that “[i]n order for agency
action to be final, the action must mark the consummation of the agency’s
decision-making process, rather than merely be tentative or interlocutory in
nature, and the action must be one by which rights or obligations have been
determined or from which legal consequences will flow.” Laura Hunter Dietz,
et al., Administrative Law, 2 Am. Jur. 2d § 459; see, e.g., Bennett v. Spear,
520 U.S. 154, 177-78 (1997) (“As a general matter, two conditions must be
satisfied for agency action to be “final”: First, the action must mark the
“consummation” of the agency’s decisionmaking process —it must not be of a
merely tentative or interlocutory nature. And second, the action must be one
by which “rights or obligations have been determined,” or from which “legal
consequences will flow[.]” (citations omitted)).

                                    -20-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


appears to have been the County’s “definitive position” on the

Knudsen Trust’s subdivision application.          See Leone, 128 Hawai#i

at 193, 284 P.3d at 966.       Indeed, Planning Director Ian Costa

sent the Knudsen Trust a letter indicating that the subdivision

was “granted final approval by the Planning Commission at their

meeting held on January 13, 2009,” which comports with the

Planning Commission’s rules for service of decisions.             See Rules

of Practice and Procedure of the Kauai County Planning Commission

(Rules of the Planning Commission) Rule 1-6-18(g) (1987)

(“Decisions [of the Planning Commission] shall be served in

writing by the Director by mailing copies thereof . . . to the

Parties of record.”).      Additionally, aside from challenging

violations of specific terms or conditions of an otherwise valid

permit, see Rules of the Planning Commission Rule 1-12 (1987)

(authorizing the revocation and modification of permits), there

appear to be no further administrative remedies by which to

challenge the Planning Commission’s determination to grant final

subdivision approval.10      Consistent with that view, the Rules of

the Planning Commission provided that the Commission’s approval

took effect on the date of the meeting, January 13, 2009.              See

Rules of the Planning Commission Rule 1-2-6 (1987) (“Unless a

specific effective date is set forth, the effective date of a

decision rendered by the Commission shall be the date of the

      10
            Moreover, the record does not establish nor do the parties argue
that the Planning Commission has withdrawn its final approval of the Knudsen
Trust’s application in light of the new information regarding the ownership of
Hapa Road.

                                    -21-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Meeting at which such valid decision was made.”).           Thus, in the

circumstances of this case, the Planning Commission’s approval,

while given without the BLNR’s consent to an easement, was

nevertheless final agency action for purposes of ripeness.

           Furthermore, the record reflects, and the Defendants do

not dispute, that construction commenced on the property

following the Planning Commission’s final approval of the

subdivision.   In Kapuwai, this court held:
           The rationale underlying the ripeness doctrine and the
           traditional reluctance of courts to apply injunctive
           and declaratory remedies to administrative
           determinations is to prevent courts, through avoidance
           of premature adjudication, from entangling themselves
           in abstract disagreements over administrative
           policies, and also to protect the agencies from
           judicial interference until an administrative decision
           has been formalized and its effect felt in a concrete
           way by the challenging parties.

121 Hawai#i at 41, 211 P.3d at 758 (emphasis in original).

           The commencement of construction after the Planning

Commission voted on January 13, 2009 to grant final subdivision

approval is clearly an “effect” of that decision.           Id.     This

further supports the inference that the Planning Commission’s

approval of the Knudsen Trust’s subdivision application was final

agency action for purposes of ripeness.

     2.    Counts 1-5 are ripe for adjudication

           Counts 1-5 are ripe for adjudication because, as

stated, the Planning Commission’s approval of the subdivision

constituted a “final agency action” regardless of where the

access point was located.      Moreover, the determination of the



                                   -22-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


access point to the development will not materially affect these

claims.

           In Count 1, Blake alleged that the Defendants failed to

fulfill their public trust obligations with respect to (1)

“destroyed historic sites”; (2) alterations to Hapa Road; and (3)

the Knudsen Trust’s lack of compliance with the Interim

Protection Plan.    In his motion for summary judgment, Blake

alleged that the County Defendants failed to fulfill their public

trust obligations by (1) approving the development without

reviewing relevant documents or completing the historic

preservation review process and (2) failing to enforce relevant

provisions of the County Code and a zoning ordinance.            Blake also

alleged that the State Defendants failed to fulfill their public

trust duties because SHPD’s review of the development was flawed,

and also alleged that the State Defendants failed to take

enforcement action pursuant to HRS chapter 6E for the Knudsen

Trust’s alleged violations of the Interim Protection Plan.             The

selection of an access point to the development is not

determinative of the government Defendants’ obligation to enforce

the laws and to make decisions in a manner consistent with

constitutional, statutory, and administrative authority.             Thus,

Count 1 is ripe.

           In regard to Count 2, Blake asserted that the County

Defendants had an obligation to investigate and protect Native

Hawaiian rights pursuant to article XII, section 7 of the Hawaii


                                   -23-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Constitution, before granting the Knudsen Trust’s subdivision

application.   Blake, citing this court’s decision in Ka Pa#akai o

Ka #Aina v. Land Use Commission, 94 Hawai#i 31, 45, 7 P.3d 1068,

1082 (2000), contended that the County Defendants had an

independent obligation to consider the effects of their actions

on Native Hawaiian traditions and practices.          Blake argued that

“at a minimum[,]” the County Defendants were required to make

specific findings and conclusions on the extent to which

traditional and customary Native Hawaiian rights are exercised in

the area, the extent to which those rights would be affected or

impaired by the action, and the feasible action, if any, to be

taken to protect any Native Hawaiian rights.          Blake asserted that

the Planning Commission made no such findings.           The allegation

that the Planning Commission failed to consider traditional

Native Hawaiian rights is ripe for adjudication because the

determination of the access point to the development had little

if any bearing on any alleged traditional or cultural rights that

may be practiced within the development, and on the adequacy of

the Planning Commission’s consideration of those rights.

           Count 3 alleged that the Defendants failed to comply

with the requirements of HAR chapter 13-284, the historic

preservation review process established to protect historic

sites.   In his motion for summary judgment, Blake argued that the

State and County defendants violated HAR chapter 13-284 by

allowing the project to advance before the historic preservation


                                   -24-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


review process was completed, and by relying on “outdated and

flawed reports.”     Specifically, Blake contended that HAR chapter

13-284 was violated when (1) the Planning Commission granted the

Knudsen Trust tentative subdivision approval without completing

the historic preservation review process or taking into account

the impact on historic properties; (2) SHPD “did not make clear”

that the review process must be completed prior to project

approval; (3) various steps in the review process were not

completed or were completed improperly; and (4) the Planning

Commission granted final subdivision approval despite a flawed

review process.     Blake also argued that the Knudsen Trust failed

to comply with the approved Interim Protection Plan.             Although

Count 3 appears to include arguments regarding Hapa Road,11

Blake’s contentions focus on the failure of the Defendants to

follow the historic review process, a determination that can be

made regardless of whether Hapa Road is used as the access point

to the development.      Thus, Count 3 is ripe.

            In Count 4, Blake alleged that injunctive relief was

warranted because “[s]ubdivision approval and construction, based

upon an improper and incomplete historic review process, threaten

to cause irreparable injury to burial sites and other historic

sites.”   Blake asserted in his motion for summary judgment that:
            Knudsen damaged the walls associated with Hapa Trail
            without authorization; placed a waterline on historic


      11
            Blake argues in his motion for summary judgment that the Planning
Commission granted final subdivision approval before SHPD approved all the
mitigation plans for the area including Hapa Road.

                                    -25-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           Hapa Trail without authorization; and engaged in
           construction activities within fifty feet of Hapa
           Trail in violation of the interim protection plan.
           Knudsen also allowed historic sites on his own
           property to be destroyed despite a clear
           prohibition[.]

           Blake also asserted that the Planning Commission

approved the subdivision prior to completing the historic

preservation review process, and without the written concurrence

from SHPD required under HRS chapter 6E.         Because this claim is

premised on actions that allegedly have already occurred, Count 4

is also ripe.

           In Count 5, Blake alleged that the Defendants failed to

comply with HRS chapter 205A, the CZMA, in failing to consider

historic and cultural values.       HRS § 205A-4(a) provides that, “In

implementing the objective of the coastal zone management

program, the agencies shall give full consideration to

ecological, cultural, historic, esthetic, recreational, scenic,

and open space values, and coastal hazards, as well as to needs

for economic development.”      (Emphasis added).      Blake argued that

“[t]he undisputed evidence in this case, however, is that the

County Defendants failed to give full consideration of historic

sites in the area.”     Blake asserted that the Planning Commission

admitted that it failed to review various archaeological reports,

and still “does not have ‘sufficient knowledge or information to

form a belief as to’ whether” dozens of archaeological sites,

including the “remnants of an extensive and complex #auwai

system,” have been found on the Knudsen Trust land.             Blake’s


                                   -26-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


claim in Count 5 that the County Defendants failed to consider

cultural and historic values in violation of the CZMA is not

dependent on the determination of the access point to the

development.    Thus, Count 5 is ripe.

           In sum, each of the claims are ripe for adjudication

because the Planning Commission’s approval was “final agency

action” for purposes of ripeness.         Furthermore, the determination

of the access point to the development does not materially affect

Counts 1-5.

     3.    Count 6 is ripe for adjudication because there is no
           need for further factual development

           As stated, the first prong of the ripeness analysis

requires “that the issue be primarily legal, need no further

factual development, and involve a final agency action.”             Office

of Hawaiian Affairs, 121 Hawai#i at 336, 219 P.3d at 1123

(emphasis added).      The Defendants argue that further factual

development is necessary as to Count 6, regarding the necessity

of a Supplemental EIS to address a breach of Hapa Road, because

it is unclear whether the BLNR will grant an easement over Hapa

Road to allow access to the development.         We disagree, and

conclude that Count 6 is ripe without further factual

development.

           In determining whether a claim is ripe, the circuit

court must “look at the facts as they exist” at the time it makes

its decision.    Id.    In Count 6 of his Amended Complaint, Blake

alleged that the Defendants failed to provide a supplemental EIS

                                   -27-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that specifically covered the breach of Hapa Road.           Blake further

alleged that the Knudsen Trust “will breach a portion of Hapa

Trail to allow vehicular traffic” and that the Final EIS did not

“address the impact of this breach.”

           In its Answer to Blake’s Amended Complaint, the Knudsen

Trust admitted that “vehicular access to Phase I has always been

across Hapa Road/Trail as shown, disclosed and discussed in the

Environmental Impact Statement and other filings with the County

of Kauai.”    (Emphasis added).     The County admitted that the

“Knudsen Trust will breach a portion of Hapa Trail to allow

vehicular traffic.”     The State admitted that the “Knudsen Trust

has requested to breach a portion of Hapa [Road] and the

adjoining historic wall to allow vehicular traffic.”            Thus, at

the time the Planning Commission granted final subdivision

approval of the development, all of the parties appeared to

recognize that access to Phase I was intended to be by breaching

Hapa Road and its adjacent wall.12         The circuit court, however,

failed to consider the necessity of a Supplemental EIS even

though all the parties apparently agreed that Hapa Road would

need to be breached.

           Moreover, the record in this case contained the Final

EIS, which would need to be analyzed to determine whether a

Supplemental EIS was necessary.

     12
            The Defendants argue, and Blake recognizes, that Count 6 could
become moot if another access point to Phase I is considered. However, there
is no indication in the record before this court of any other alternative
access point to Phase I.

                                    -28-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            Inasmuch as the parties intended for Hapa Road to be

breached and the Final EIS is contained in the record, the

question of the necessity of a Supplemental EIS was ripe for

review, regardless of BLNR’s approval.          Accordingly, the circuit

court had subject matter jurisdiction to address Count 6 because

that claim was ripe.

      4.    Blake’s claims that the Knudsen Trust caused a public
            nuisance and was negligent when it altered historic
            sites (Counts 7 and 8) are ripe for adjudication

            In Counts 7 and 8, Blake contended that the Knudsen

Trust caused a public nuisance and was negligent when it altered

Hapa Road without appropriate government authorization.             In its

response, the Knudsen Trust does not argue that Counts 7 and 8

were not ripe for adjudication; instead, it contends that Counts

7 and 8 fail as a matter of law.

            Because Counts 7 and 8 involve allegations that the

Knudsen Trust altered Hapa Road, Blake’s claims involve alleged

conduct that has already occurred.         Counts 7 and 8 pertain to two

incidents in which the Knudsen Trust, or its agents, allegedly

altered the walls associated with Hapa Road.           The decision as to

whether Hapa Road is used as an access to the development is

irrelevant to the resolution of these claims.           Therefore, Counts

7 and 8 are ripe and should have been adjudicated.

            Accordingly, all Counts are ripe for adjudication.

B.    The circuit court erred in dismissing Blake’s claims on the
      basis of judicial economy



                                    -29-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            The circuit court dismissed Blake’s case even though it

acknowledged that some unspecified claims may have been severable

and ripe.    The Defendants fail to cite any authority that

expressly allows a court to decline to exercise jurisdiction

based on judicial economy.       We conclude that the dismissal of

ripe claims in the instant case was improper.

            Our case law indicates that the proper course for a

court faced with a complaint asserting both ripe and unripe

claims is to either proceed on the ripe claims, or to stay some

or all of the ripe claims in the interest of judicial economy.

For example, in Save Sunset Beach Coalition v. City & County of

Honolulu, 102 Hawai#i 465, 78 P.3d 1 (2003), this court reached

the merits of several claims even though one particular count was

not ripe for adjudication.       There, the plaintiffs filed an

amended complaint asserting ten counts.          Id. at 470-72, 78 P.3d

at 6-8.   The circuit court dismissed four counts on the ground

that the issues raised were “premature.”          Id. at 471, 78 P.3d at

7.   At a bench trial, the circuit court decided in favor of the

defendants on the remaining six counts.          Id. at 472, 480, 78 P.3d

at 8, 16.    On appeal, this court determined that one of the

adjudicated counts was not ripe, yet still addressed the merits

of several other claims raised by the plaintiffs.            Therefore, it

is clear that the circuit court and this court can address the

merits of some claims even when other claims are unripe.

            Alternatively, the court may consider whether a stay


                                    -30-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


with respect to some or all of the ripe claims is appropriate.

See City of Honolulu v. Ing, 100 Hawai#i 182, 193 n.16, 58 P.3d

1229, 1240 n.16 (“[T]he power to stay proceedings is incidental

to the power inherent in every court to control the disposition

of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.          How this can best be

done calls for the exercise of judgment, which must weigh

competing interests and maintain an even balance.”13 (quoting Air

Line Pilots Ass’n v. Miller, 523 U.S. 866, 880 (1998))).               A stay

may be appropriate where proceeding with the litigation will

result in unnecessary duplication of effort, such as where the

issues to be decided are inextricably intertwined with or

affected by the resolution of other pending matters.             See

Chronicle Pub. Co. v. Nat’l Broad. Co., 294 F.2d 744, 748-49 (9th

Cir. 1961) (concluding it was not an abuse of discretion to grant

a stay where, “[t]o a large extent the problems are intertwined

with or may likely be affected by the matters which are now

pending” in other proceedings, and noting that “the avoidance of

unnecessary duplication of effort in such matters as these is a

valid consideration”); Eggleston v. Pierce County, 99 F. Supp. 2d

1280, 1282 (W.D. Wash. 2000) (staying proceedings in the interest


      13
            A court’s discretion to stay proceedings for purposes of judicial
economy is not without limitations. Cf. Sapp v. Wong, 62 Haw. 34, 41, 609
P.2d 13, 142 (1980) (noting that a “wide variety of circumstances may arise
which call for the exercise of judicial discretion in determining whether to
grant or refuse a continuance[,]” including whether a continuance would be
prejudicial to the opposing party, or whether the denial of a continuance
would prevent the moving party from having a reasonable opportunity to present
its case on the merits).

                                    -31-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


of comity and judicial efficiency, where the plaintiff’s federal

claims were “inextricably intertwined” with state court appellate

proceedings); cf. D.L. v. Unified School Dist. No. 497, 392 F.3d

1223 (10th Cir. 2004) (holding that the district court should

have stayed proceedings on one claim even though it lacked

jurisdiction to resolve the remaining claims because of a pending

state court proceeding); Certain Underwriters at Lloyd’s, London

v. Boeing Co., 895 N.E.2d 940 (Ill. App. Ct. 2008) (affirming the

trial court’s order staying a complaint until the completion of

an underlying international arbitration); Pardee v. Consumer

Portfolio Servs., Inc., 344 F. Supp. 2d 823 (D.R.I. 2004) (noting

that the action was not ripe for adjudication, but was stayed

until the out-of-state cases were resolved).

           We note that the ICA in the instant case cited to two

cases to support its conclusion that the circuit court could

dismiss ripe claims based on judicial economy.           Blake, 2012 WL

3600347, at *3 (citing Hawai#i Hous. Auth. v. Lyman, 68 Haw. 55,

78, 704 P.2d 888, 902 (1985); Kauhane v. Acutron Co., 71 Haw.

458, 463, 795 P.2d 276, 278 (1990)).        However, neither Lyman nor

Kauhane supports the proposition that a court can dismiss a ripe

claim in these circumstances.       In Lyman, this court determined

that a trial court is vested with discretion to certify a claim

under Hawai#i Rules of Civil Procedure (HRCP) Rule 54(b) “after

weighing the advantage of expedited appeal against the potential

for waste of judicial resources and equitable arguments for


                                   -32-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


delay.”   68 Haw. at 78, 704 P.2d at 902 (citation omitted).            In

Kauhane, this court noted that the doctrine of res judicata

serves to conserve judicial resources.         71 Haw. at 463, 795 P.2d

at 278.   Although both cases articulated general principles

regarding the importance of judicial economy, neither case held

that a circuit court could dismiss a ripe claim on that ground.

           Thus, the circuit court erred in dismissing Blake’s

case on the basis of judicial economy.

                             IV.   Conclusion

           For the foregoing reasons, the circuit court’s final

judgment and the ICA’s judgment on appeal are vacated, and the

case is remanded to the circuit court for further proceedings.

David Kimo Frankel and                /s/ Mark E. Recktenwald
Ashley K. Obrey for
petitioner                            /s/ Paula A. Nakayama
Ian K. Jung for                       /s/ Sabrina S. McKenna
respondents County of
Kaua#i Planning Commission,           /s/ Richard W. Pollack
County of Kaua#i Planning
Department, and Costa

Linda L.W. Chow for
respondents DLNR and Aila

Michael D. Tom and
Joseph F. Kotowski, III,
for respondent Wong




                                   -33-